 

Exhibit 10.12

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION COPY

BP NON-COMPETITION AGREEMENT

by and between

BP BIOFUELS NORTH AMERICA LLC

and

VERENIUM CORPORATION



--------------------------------------------------------------------------------

 

BP NON-COMPETITION AGREEMENT

THIS BP NON-COMPETITION AGREEMENT (the “Agreement”) is made as of September 2,
2010 (the “Effective Date”), by and between BP Biofuels North America LLC, a
Delaware limited liability company (“BP”) and Verenium Corporation, a Delaware
corporation (“Verenium”).

RECITALS

Verenium and BP have entered into that certain Asset Purchase Agreement dated as
of July 14, 2010 (the “Asset Purchase Agreement”), pursuant to which, among
other things, Verenium will sell to BP, and BP will purchase from Verenium, all
of the assets, rights and properties of Verenium and its Non-Biofuels
Subsidiaries (as defined in the Asset Purchase Agreement) used in or related to
Verenium’s lignocellulosic biofuels business and all of the capital stock of the
Biofuels Subsidiaries (as defined in the Asset Purchase Agreement), but
excluding the Excluded Assets (as defined in the Asset Purchase Agreement) used
exclusively in the Enzyme Business (as hereinafter defined); and

In the interest of protecting the Excluded Assets, the Enzyme Business and the
goodwill associated therewith, Verenium has required as a material inducement to
Verenium entering into the Asset Purchase Agreement and as a condition precedent
to its consummation of the transactions thereunder, that BP enter into and
deliver this Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained in this Agreement, to induce the Parties to enter into the Asset
Purchase Agreement and consummate the transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, Verenium and BP agree as follows:

1. Definitions.

For the purposes of this Agreement, the following terms have the following
meanings:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, (a) controls, (b) is controlled by, or (c) is under common
control with, any other Person referred to in this Agreement. As used in this
Section 1.1, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract, or otherwise.
One Person is presumed to control another Person if the first Person possesses,
directly or indirectly, fifty percent (50%) or more of the voting rights in the
second Person entitled to vote at a meeting of shareholders, members, partners
or other equity or ownership interest holders.

1.2 “Biofuels Affiliates” means, upon the consummation of the transaction
contemplated by the Asset Purchase Agreement, the Biofuels Subsidiaries (as
defined in the Asset Purchase Agreement), their successors and assigns, and any
Affiliate of BP which carries on or conducts any of the LC Business.



--------------------------------------------------------------------------------

 

1.3 “Biomass” means material that originates from any monocotyledonous or
dicotyledonous plant, or an angiosperm, a gymnosperm or a pteridophyte, which
material can be or is intended to be used as a feedstock in the production of
biofuels, including agricultural, food and non-food crops and their residues and
wastes (e.g., normally non-food material from crops such as stalks, leaves,
husks, seed fiber, hulls), forestry residues and wastes (e.g., wood chips,
sawdust, cardboard, pressboard, dead trees, tree branches), municipal solid
waste (e.g., household garbage and paper products), food processing and other
industrial wastes, energy crops (e.g., fast growing trees and grasses grown for
this purpose), including corn stover, switchgrass, and sugar cane bagasse, as
well as trees. Biomass is often significantly composed of cellulose,
hemicelluloses and lignin structures and may also include oil crops and starch
components of crops.

1.4 “BP” means BP Biofuels North America LLC, a Delaware limited liability
company, or any successor or assign pursuant to Section 11.5.

1.5 BP License Agreement” means the BP License Agreement between BP and
Verenium, dated the Effective Date, as may be amended in accordance with its
terms.

1.6 “Confidential Information” means any and all information, data and
technology disclosed and/or provided by any of Verenium or BP or any of their
respective Affiliates, as applicable, and disclosures contemplated hereby,
including, without limitation, any and all methods and/or materials, technical
information, technologies, systems, processes, procedures, know-how, data, trade
secrets (as such are determined under applicable law), samples, inventions
(whether patentable or unpatentable), improvements, methods, materials and
compositions, devices, molecules, genetically engineered organisms, formulae,
illustrations, patent applications, products, works of authorship, compilations,
programs, schematics, designs, drawings, technical plans, prototypes, production
and manufacturing processes and techniques, research, development activities and
plans, specifications, computer programs, object and source code, databases,
passwords, log on identifiers, algorithms, derivative works, reports, mask
works, business and financial data, business plans, skills and compensation of
employees and consultants, pricing, financial and operational information,
information regarding litigation or other regulatory actions or complaints,
marketing plans, customer and supplier information (including, without
limitation, actual or potential customers or suppliers, customer or supplier
lists, and customer or supplier requirements), regardless of the form in which
such information appears, or by which it is communicated whether in tangible or
intangible form, whether or not marked as confidential or otherwise identified
as confidential, and whether or not stored, compiled or memorialized physically,
electronically, graphically, photographically or in writing, as well as all
documents and other information which contain or reflect or are generated from
any of the foregoing.

1.7 “Disclosing Party” means a Party or its Affiliate that furnishes or provides
access to Confidential Information of such Party or its Affiliate to another
Party or its Affiliate.

1.8 “Effective Date” means the date as of which this Agreement is made as set
forth in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

 

1.9 “Enzyme Business” means the business conducted by Verenium and its
Affiliates as of the Effective Date of research, development, manufacture and
commercialization of enzyme services and products for sale to Third Parties for
use in their businesses, including without limitation, within the biofuels,
specialty industrial processes, food processing and food ingredients, baking and
flour, detergents, cheese and dairy, oil seed processing, pulp and paper, oil
and gas, pharmaceuticals, electronics, diagnostic enzymes, reagents, transgenic
enzymes (non-biofuels), human and animal therapeutic proteins, prebiotics,
probiotics, waste process, water treatment, carbon sequestration, algae protein
expression, non-biofuels fermentation, chemicals, textiles and animal nutrition
and health markets.

1.10 “Enzyme Improvement Platform Technology” means Gene Site Saturation
Mutagenesis™SM (GSSM™SM) Technology and the Tunable Gene Reassembly™SM (TGR™SM)
Technology, Tailored Multi-Site Combinatorial Assembly (TMSCA) and procedures,
know-how, equipment and computer software related thereto and developed by
Verenium, and the patents and patent applications covering any of the foregoing
as listed and described on Schedule 1.10.

1.11 “LC Business” means the research, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts, (which for the avoidance of doubt excludes starch to
biofuels or bioproducts), carried on or conducted by BP and/or any of its
Affiliates.

1.12 “Party” means either Verenium or BP and they may be referred to
collectively as “Parties.” A reference to a “Party” includes that Party’s
successors in title and assigns or transferees permitted in accordance with the
terms of this Agreement.

1.13 “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

1.14 “Receiving Party” means any Party or its Affiliate that receives or has
access to Confidential Information of the other Party or its Affiliate.

1.15 “Territory” is defined in Section 3.

1.16 “Third Party” means a Person other than the Parties to this Agreement and
their respective Affiliates.

1.17 “Verenium” means Verenium Corporation, a Delaware corporation, or any
successor or assign pursuant to Section 11.5.

 

3



--------------------------------------------------------------------------------

 

1.18 “Verenium License Agreement” means the Verenium License Agreement between
BP and Verenium, dated as of the Effective Date, as may be amended in accordance
with its terms.

1.19 “Verenium Non-Competition Agreement” means the Verenium Non-Competition
between BP and Verenium, dated as of the Effective Date, as may be amended in
accordance with its terms.

2. Non-Disclosure Restrictive Covenant.

2.1 To protect Verenium’s interest in its Confidential Information that Verenium
is retaining, and to protect the goodwill and value of the Excluded Assets and
the Enzyme Business, during the term of Verenium License Agreement and for 10
years thereafter, each Party in its capacity as a Receiving Party (on behalf of
itself and its Affiliates) shall hold all Confidential Information of the
Disclosing Party in confidence and shall not disclose, use, copy, publish,
distribute, display, disseminate, provide access to or in any way disburse any
Confidential Information, except: (a) as reasonably necessary to carry out its
responsibilities under this Agreement; (b) as otherwise allowed under this
Agreement; or (c) with written consent of the Disclosing Party. The Receiving
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its and its Affiliates’ employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information of the Disclosing Party.

2.2 Exceptions. The obligations set forth in Section 2.1 shall not apply to any
portion of Confidential Information which the Receiving Party can prove by
competent evidence:

2.2.1. is now, or hereafter becomes, through no act or failure to act on the
part of the Receiving Party or its Affiliates in breach of this Agreement,
generally known or available;

2.2.2. is known by the Receiving Party or its Affiliates at the time of
receiving such information as evidenced by documentation pre-dating disclosure
to the Receiving Party or its Affiliates by the Disclosing Party;

2.2.3. is furnished to the Receiving Party by a Third Party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

2.2.4. was independently developed by the Receiving Party or its Affiliates
without reference to information provided by the Disclosing Party, as evidenced
by clear documentation.

 

4



--------------------------------------------------------------------------------

 

2.3 Permitted Disclosures. The Receiving Party and its Affiliates are expressly
authorized to disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

2.3.1. exercising the rights and performing the obligations of the Receiving
Party under this Agreement;

2.3.2. prosecuting or defending litigation as permitted by this Agreement;

2.3.3. complying with applicable laws and regulations;

2.3.4. disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

2.3.5. disclosure to employees, agents, consultants and independent contractors
of the Receiving Party and its Affiliates only on a need-to-know basis and
solely as necessary in connection with the performance of this Agreement,
provided that each disclosee must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Section 2 prior to any such disclosure; or

2.3.6. disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the Disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

In the event the Receiving Party or any of its Affiliates is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 2.3.2 or 2.3.3, it will, except where impracticable, provide the
Disclosing Party at least sufficient prior written notice of any such disclosure
so that the Disclosing Party may seek a protective order or other appropriate
remedy. Notwithstanding the foregoing, the Receiving Party and its Affiliates
shall take all reasonable action to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including, without limitation,
by cooperating with the Disclosing Party to obtain a protective order or other
appropriate remedy.

2.4 Notice of Non-Permitted Disclosure. If the Receiving Party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
Disclosing Party, the Receiving Party shall promptly notify the Disclosing Party
in writing.

3. Non-Competition Restrictive Covenant.

To protect Verenium’s interest in the Confidential Information that Verenium is
retaining and to protect the goodwill and value of the Excluded Assets and the
Enzyme Business, BP and its Biofuels Affiliates shall not anywhere in the world
(the “Territory”), engage, directly or indirectly, individually or in
association or in combination with any other Person, as proprietor or owner,
officer, director or shareholder (other than as a passive investor in and holder
of less than five percent (5%) of the equity of any publicly traded
corporation), member or manager of any limited liability company, or as an
employee, agent, independent contractor, consultant, advisor, joint venturer,
trustee, licensee, sublicensee, licensor, sublicensor, principal, partner or
otherwise, whether or not for monetary benefit:

 

 

(a)

provide enzyme products or enzyme services acquired by BP as part of the
Purchased Assets or as assets of the Biofuels Subsidiaries pursuant to the Asset
Purchase Agreement to the specific specialty industrial processes markets set
forth and described in Schedule 3(a) to this Agreement for a period of five
(5) years from the Effective Date, which specific specialty industrial processes
markets shall not include any biofuels or bioproducts markets in whole or in
part, and for avoidance of doubt BP shall not sell enzyme products directly for
use in conventional starch to ethanol processes;

 

5



--------------------------------------------------------------------------------

 

 

(b)

in the use, licensing, sublicensing or sale of the enzymes or the Enzyme
Improvement Platform Technology which were acquired or licensed by BP as part of
the Purchased Assets (as defined in the Asset Purchase Agreement) or as assets
of the Biofuels Subsidiaries (as defined in the Asset Purchase Agreement)
pursuant to the Asset Purchase Agreement for application outside of the LC
Business for two (2) years from the Effective Date; provided, however, this
Section 3(b) shall not operate or be construed to restrict, prohibit or limit BP
and its Affiliates from internal research and development; and/or

 

 

(c)

in the licensing, sublicensing or sale of the Enzyme Improvement Platform
Technology which was acquired by BP as part of the Purchased Assets or as assets
of the Biofuels Subsidiaries pursuant to the Asset Purchase Agreement to the
specific competitors of Verenium set forth and described in Schedule 3(c) to
this Agreement for five (5) years from the Effective Date; provided, however,
this Section 3(c) shall not operate or be construed to restrict, prohibit or
limit BP and its Affiliates from (i) internal research and development, or
(ii) collaborating, developing, manufacturing or otherwise working with, or
receiving products or services from, any Person listed on Schedule 3(c) for
purposes of or use in BP’s biofuels business (which for the avoidance of doubt,
does not include a licensing program of the Enzyme Improvement Platform
Technology which was acquired by BP as part of the Purchased Assets or as assets
of the Biofuels Subsidiaries pursuant to the Asset Purchase Agreement to a third
party).

Notwithstanding the foregoing, the restrictions and limitations set forth in
this Section 3 shall not restrict, prohibit or limit, or be construed to
restrict, prohibit or limit the LC Business or BP’s Affiliates with respect to:
(x) the sale of all or substantially all of (i) the LC Business, (ii) the
Purchased Assets and/or the Biofuels Subsidiaries, or (iii) BP’s or any
Affiliate’s assets; (y) the sale of equity securities of BP or its parent
company by the respective parent company thereof; or (z) the sale or issuance of
equity securities by any Affiliate or direct or indirect parent company of BP,
all in any way or at any time.

4. Employee Solicitation and Hiring Restrictive Covenant.

To protect Verenium’s interest in the Confidential Information that Verenium is
retaining and to protect the goodwill and value of the Excluded Assets and the
Enzyme Business, BP and its Biofuels Affiliates shall not for a period of two
(2) years from the Effective Date anywhere in the Territory, individually, or in
association or in combination with any other Person, directly or indirectly, as
proprietor or owner, or officer, director or shareholder of any corporation, or
as a

 

6



--------------------------------------------------------------------------------

member or manager of any limited liability company, or as an employee, agent,
independent contractor, consultant, advisor, joint venturer, trustee, licensee,
principal, partner or otherwise, whether or not for monetary benefit:
(a) solicit, encourage, induce or entice any employee or independent contractor
of Verenium or its Affiliates to terminate or modify such person’s or entity’s
employment, engagement or business relationship with Verenium or its Affiliates;
or (b) hire, whether as an employee or independent contractor, any Person who
is, or that at any time in the twelve (12) month period prior to the time of
such hire had been, employed or retained by Verenium or its Affiliates;
provided, however, that the foregoing provision shall not apply to (i) any
employee or independent contractor if Verenium or its Affiliates has terminated
such employee or independent contractor; or (ii) any employee or independent
contractor who approaches or contacts BP or any of its Biofuels Affiliates in
response to a general solicitation or advertisement regarding employment with BP
or any of its Biofuels Affiliates.

5. Exceptions For Post-Closing Date Acquisitions.

Notwithstanding anything else contained in this Agreement, the provisions of
Section 3 shall not apply to any activities of any Person acquired (pursuant to
a stock or asset acquisition, merger or other form of transaction) by BP or its
Affiliates where 10% or less of the revenues of the acquired Person is from
activities that would violate Section 3 of this Agreement if engaged in by BP or
its Affiliates during the six-month period preceding the date of such
acquisition and as measured during each six-month period thereafter during the
term of the restrictive covenant in Section 3 of this Agreement.

6. Representations and Warranties.

6.1 Representations and Warranties of Verenium. Verenium represents and warrants
to BP as of the Effective Date: (a) Verenium (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
incorporating jurisdiction, and (ii) has all requisite corporate power and
authority to enter into this Agreement; and (b) this Agreement is a valid and
binding obligation of Verenium enforceable in accordance with its terms, and
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate in any
material respect any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

6.2 BP’s Representations and Warranties. BP represents and warrants to Verenium
as of the Effective Date: (a) BP (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and (ii) has all requisite power and authority to
enter into this Agreement; and (b) this Agreement is a valid and binding
obligation of BP enforceable in accordance with its terms, and does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate in any material respect any law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

7



--------------------------------------------------------------------------------

 

7. Equitable Relief and Cumulative Remedies.

BP acknowledges and agrees that Verenium’s remedies at law for breach of any of
the provisions of this Agreement would be inadequate and, in recognition of this
fact, BP agrees that, in the event of such breach, in addition to any remedies
at law it may have, Verenium, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may be available. BP further acknowledges that should BP or its
Biofuels Affiliates violate any of the provisions of this Agreement, it will be
difficult to determine the amount of damages resulting to Verenium and that in
addition to any other remedies it may have, Verenium shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
damages. The remedies of the Parties are cumulative and not exclusive, and
except as otherwise expressly provided in this Agreement to the contrary, each
Party shall have all rights and remedies available under this Agreement, at law
or in equity.

8. Acknowledgement.

Each of Verenium and BP acknowledge and agree that the covenants and agreements
contained in this Agreement have been negotiated in good faith by the Parties,
are reasonable and are not more restrictive or broader than necessary to protect
the interests of the Parties thereto, and would not achieve their intended
purpose if they were on different terms or for periods of time shorter than the
periods of time provided herein or applied in more restrictive geographical
areas than are provided herein. Each Party further acknowledges that the other
Party would not enter into the Asset Purchase Agreement and the transactions
contemplated thereby in the absence of the covenants and agreements contained in
this Agreement.

9. Separate Covenants.

The covenants contained in this Agreement shall be construed as a series of
separate covenants, one for each of the counties in each of the states of the
United States of America, and one for each geographic subdivision of each
country and each province or state within each such country.

10. Severability.

The Parties agree that construction of this Agreement shall be in favor of its
reasonable nature, legality and enforceability, and that any construction
causing unenforceability shall yield to a construction permitting
enforceability. It is agreed that the restrictive covenants and provisions of
this Agreement are severable, and that if any single covenant or provision or
multiple covenants or provisions should be found unenforceable, the entire
Agreement and remaining covenants and provisions shall not fail but shall be
construed as enforceable without any severed covenant or provision in accordance
with the tenor of this Agreement. The Parties specifically agree that no
covenant or provision of this Agreement shall be invalidated because of
overbreadth insofar as the Parties acknowledge the scope of the covenants and
provisions contained herein to be reasonable and necessary for the protection of
each of Verenium and BP. However, should a court or any other trier of fact or
law determine not to enforce any covenant or provision of this Agreement as
written due to overbreadth or otherwise, then the Parties agree that said
covenant or provision shall be enforced to the extent reasonable, with the court
or such trier to make any necessary revisions to said covenant or provision to
permit its enforceability and that any such limitation on the enforceability of
any such covenant or provision shall not effect the enforceability of any other
covenant or provision of this Agreement.

 

8



--------------------------------------------------------------------------------

 

11. General Provisions.

11.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

11.2 Submission to Jurisdiction. Each Party hereby: (a) agrees to the personal
jurisdiction of any federal or state court located in New York, New York with
respect to any claim or cause of action arising under or relating to this
Agreement; (b) waives any objection based on forum non conveniens and waives any
objection to venue of any such suit, action or proceeding; (c) waives personal
service of any and process upon it; and (d) consents that any services of
process be made by registered or certified mail (postage prepaid, return receipt
requested) directed to it at its address stated in Section 11.9 and service so
made will be complete when received. Nothing in this Section 11.2 will affect
the rights of the Parties to serve legal process in any other manner permitted
by law.

11.3 Waiver of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
RESTRICTIVE COVENANTS CONTEMPLATED HEREBY.

11.4 Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors, and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship among the Parties. None of the Parties will have
any right, power or authority to assume, create, or incur any expense,
liability, or obligation, express or implied, on behalf of any other Party.

11.5 Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned or otherwise transferred directly or indirectly (including
without limitation by merger including by or through merger of a subsidiary,
sale of stock, sale of assets, transfer by operation of law or change in control
or otherwise), by any Party without the prior written consent of BP (in the case
of any assignment or transfer by Verenium), or Verenium (in the case of any
assignment or transfer by BP), which consent shall not be unreasonably withheld.
This Agreement shall be binding upon successors and permitted assigns of the
Parties.

11.6 Entire Agreement; Amendment; Waiver. This Agreement, together with all
exhibits attached hereto which are hereby incorporated by reference, the Asset
Purchase Agreement, the BP License Agreement, the Verenium License Agreement,
the Verenium Non-Competition Agreement and the other agreements by or among the
Parties expressly referred to herein or in the Asset Purchase Agreement, the
terms and conditions of which are herby incorporated by reference, constitutes
and contains the entire understanding and agreement of the Parties respecting
the subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements
between the Parties, whether oral or written, regarding the subject matter
hereof. No waiver, modification, or amendment of any provision of this Agreement
will be valid or effective unless

 

9



--------------------------------------------------------------------------------

made in writing and signed by a duly authorized officer of each of the Parties.
A waiver by a Party of any of the terms and conditions of this Agreement in any
instance will not be deemed or construed to be a waiver of such term or
condition for the future, or of any subsequent breach hereof.

11.7 Further Assurances. Each Party agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts which are
or may become reasonably necessary to effectuate the purposes of this Agreement.

11.8 No Third Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any Third Party.

11.9 Notices. Any notice to be given under this Agreement shall be in writing
and shall be considered to be given and received in all respects when hand
delivered, upon written confirmation of delivery after being sent by prepaid
express or courier delivery service, upon confirmation of receipt when sent by
facsimile transmission or three days after deposited in the United States mail,
certified mail, postage prepaid, return receipt requested, in each case
addressed as follows, or to such other address as shall be designated by notice
duly given:

 

If to Verenium:

 

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

  

If to BP:

 

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

11.10 Interpretation.

(a) Captions, Headings and Recitals. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction. The recitals appearing at the
beginning of this Agreement are incorporated into this terms and conditions in
full by this reference thereto.

(b) Singular and Plural. All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders.

(c) Articles, Sections and Subsections. Unless otherwise specified, references
in this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

 

10



--------------------------------------------------------------------------------

 

(d) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against any Party, irrespective of which Party may be deemed
to have caused the ambiguity or uncertainty to exist.

(e) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language.

11.11 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the Parties or their representative legal counsel, any one of which
need not contain the signature of more than one Party but both such counterparts
taken together will constitute one and the same agreement.

[Remainder of Page Intentionally Blank]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, effective as of the Effective
Date.

 

Verenium Corporation

     

BP Biofuels North America LLC

By:

 

/s/ Carlos A. Riva

     

By:

 

/s/ Susan A. Ellerbusch

 

Name:

 

Carlos A. Riva

       

Name:

 

Susan A. Ellerbusch

 

Title:

 

President and Chief Executive Officer

       

Title:

 

President

[Signature Page – BP Non-Competition Agreement]



--------------------------------------------------------------------------------

 

Schedule 1.10

Enzyme Improvement Platform Technology



--------------------------------------------------------------------------------

 

Procedures                            

Title

                           

GeneReassemblySM Protocol

                           

GSSMSM Protocol

                           

TMSCASM Protocol

                            Patents and Patent Applications   

Case/Family

  

Country

      

Status

      

AppNumber

      

PatNumber

      

ExpDate

      

CaseNumber

 

BIOPANNING

    

AU

         

Granted

         

48933/00

         

756201

         

06-Dec-2016

         

D1210-01AU

  

BIOPANNING

    

AU

         

Granted

         

2003-200812

         

2003200812

         

06-Dec-2016

         

D1210-02AU

  

BIOPANNING

    

US

         

Granted

         

08/692,002

         

6,054,267

         

02-Aug-2016

         

D1210-1US

  

BIOPANNING

    

US

         

Granted

         

08/944,795

         

6,030,779

         

07-Dec-2015

         

D1210-2US

  

BIOPANNING

    

US

         

Granted

         

09/421,970

         

6,368,798

         

20-Oct-2019

         

D1210-3US

  

BIOPANNING

    

US

         

Granted

         

09/557,276

         

6,344,328

         

02-Aug-2016

         

D1210-4US

  

BIOPANNING

    

AU

         

Granted

         

63148/01

         

782529

         

15-May-2021

         

D1210-5AU

  

BIOPANNING

    

US

         

Granted

         

09/571,499

         

6,455,254

         

03-Jun-2016

         

D1210-5US

  

BIOPANNING

    

AU

         

Pending

         

2007201249

                   

D1210-6AUD1

  

BIOPANNING

    

AT

         

Granted

         

96942920.8

         

AT E260987

         

06-Dec-2016

         

D1210AT

  

BIOPANNING

    

AU

         

Granted

         

11489/97

         

720334

         

06-Dec-2016

         

D1210AU

  

BIOPANNING

    

BE

         

Granted

         

0-866-853

         

EP 0866853

         

06-Dec-2016

         

D1210BE

  

BIOPANNING

    

CH

         

Granted

         

96942920.8

         

EP 0 866853

         

06-Dec-2016

         

D1210CH

  

BIOPANNING

    

DE

         

Granted

         

DE69631787T2

         

DE69631787

         

06-Dec-2016

         

D1210DE

  

BIOPANNING

    

FR

         

Granted

         

96942920.8

         

EP 0866853

         

06-Dec-2016

         

D1210FR

  

BIOPANNING

    

GB

         

Granted

         

96942920.8

         

EP 0866853

         

06-Dec-2016

         

D1210GB

                              



--------------------------------------------------------------------------------

 

                           

BIOPANNING

  

IE

    

Granted

    

96942920.8

    

EP 0866853

    

06-Dec-2016

    

D1210IE

BIOPANNING

  

IL

    

Granted

    

124794

    

124794

    

06-Dec-2016

    

D1210IL

BIO-TRAPS

  

AU

    

Granted

    

92260/98

    

754746

         

D1360AU

BIO-TRAPS

  

US

    

Granted

    

08/918,793

    

6,610,528

    

26-Aug-2017

    

D1360US

COMBINATORIAL

  

US

    

Granted

    

08/651,568

    

5,939,250

    

07-Dec-2015

    

D1140-1US

COMBINATORIAL

  

US

    

Granted

    

09/375,605

    

6,790,605

    

22-May-2016

    

D1140-2US

COMBINATORIAL

  

AU

    

Pending

    

2007231834

              

D1140-3AUD1

COMBINATORIAL

  

CA

    

Published

    

2,391,626

              

D1140-3CA

COMBINATORIAL

  

EP

    

Published

    

01971309.8

              

D1140-3EP

COMBINATORIAL

  

US

    

Granted

    

09/663,620

    

7,018,793

    

07-Dec-2015

    

D1140-3US

COMBINATORIAL

  

US

    

Granted

    

09/714,780

    

6,632,600

    

11-May-2016

    

D1140-4US

DIRECTED EVOLUTION

  

AU

    

Pending

    

2005-225057

              

D1460-10AUD1

DIRECTED EVOLUTION

  

AU

    

Pending

    

2009-212959

              

D1460-10AUD2

DIRECTED EVOLUTION

  

CA

    

Allowed

    

2,374,667

              

D1460-10CA

DIRECTED EVOLUTION

  

EP

    

Published

    

00941550.6

              

D1460-10EP

DIRECTED EVOLUTION

  

HK

    

Published

    

02107285.7

              

D1460-10HK

DIRECTED EVOLUTION

  

IL

    

Pending

    

146937

              

D1460-10IL

DIRECTED EVOLUTION

  

JP

    

Published

    

2001-503702

              

D1460-10JP

DIRECTED EVOLUTION

  

MX

    

Granted

    

PA/a/2001/013020

    

228,539

    

14-Jun-2020

    

D1460-10MX

DIRECTED EVOLUTION

  

MX

    

Pending

    

PA/a/2005/006395

              

D1460-10MXD1

DIRECTED EVOLUTION

  

US

    

Granted

    

09/332,835

    

6,537,776

    

14-Jun-2019

    

D1460-10US

DIRECTED EVOLUTION

  

US

    

Pending

    

11/285,302

              

D1460-12C1

DIRECTED EVOLUTION

  

US

    

Granted

    

09/498,557

    

6,713,279

    

31-Jan-2020

    

D1460-12US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/522,289

    

6,358,709

    

07-Dec-2015

    

D1460-13US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/535,754

    

6,361,974

    

07-Dec-2015

    

D1460-14US

DIRECTED EVOLUTION

  

US

    

Pending

    

11/798,032

              

D1460-15R1



--------------------------------------------------------------------------------

 

DIRECTED EVOLUTION

  

US

    

Granted

    

09/594,459

    

6,605,449

    

14-Jun-2019

    

D1460-15US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/756,459

    

6,562,594

    

07-Dec-2015

    

D1460-16US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/867,262

    

6,696,275

    

04-Feb-2019

    

D1460-17US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/885,551

    

6,740,506

    

07-Dec-2015

    

D1460-19US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/039,293

    

6,713,281

    

03-Nov-2018

    

D1460-22US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/087,426

    

6,709,841

    

09-May-2018

    

D1460-23US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/099,816

    

6,713,282

    

09-Mar-2020

    

D1460-24US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/108,077

    

6,635,449

         

D1460-25US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/309,587

    

6,764,835

    

08-Jan-2021

    

D1460-27US

DIRECTED EVOLUTION

  

US

    

Granted

    

10/382,283

    

6,773,900

    

07-Dec-2015

    

D1460-29US

DIRECTED EVOLUTION

  

US

    

Granted

    

08/760,489

    

5,830,696

    

07-Dec-2015

    

D1460-4US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/185,373

    

6,335,179

    

07-Dec-2015

    

D1460-6US

DIRECTED EVOLUTION

  

AU

    

Granted

    

2005201125

    

2005201125

    

04-Feb-2020

    

D1460-7AUD1

DIRECTED EVOLUTION

  

CA

    

Granted

    

2,325,351

    

2,325,351

    

04-Feb-2020

    

D1460-7CA

DIRECTED EVOLUTION

  

CA

    

Published

    

2,492,661

              

D1460-7CAD1

DIRECTED EVOLUTION

  

EP

    

Published

    

0913378.6-21

              

D1460-7EP

DIRECTED EVOLUTION

  

HK

    

Published

    

01105448.6

              

D1460-7HK

DIRECTED EVOLUTION

  

IL

    

Published

    

138206

              

D1460-7IL

DIRECTED EVOLUTION

  

JP

    

Published

    

2005-080273

              

D1460-7JPD1

DIRECTED EVOLUTION

  

MX

    

Granted

    

2000/009723

    

273,390

         

D1460-7MX

DIRECTED EVOLUTION

  

US

    

Granted

    

09/246,178

    

6,171,820

    

07-Dec-2015

    

D1460-7US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/267,118

    

6,238,884

    

07-Dec-2015

    

D1460-8US

DIRECTED EVOLUTION

  

US

    

Granted

    

09/276,860

    

6,352,842

    

07-Dec-2015

    

D1460-9US

EXTRACT SCREENING

  

US

    

Granted

    

09/561,597

    

6,555,315

    

26-Aug-2017

    

D1340-1US

EXTRACT SCREENING

  

US

    

Granted

    

08/918,406

    

6,057,103

    

26-Aug-2017

    

D1340US

FACS/GIGAMATRIX

  

US

    

Granted

    

09/848,095

    

6,872,526

    

16-Jun-2017

    

D1280-10US



--------------------------------------------------------------------------------

 

FACS/GIGAMATRIX

  

US

    

Granted

    

09/848,651

  

6,806,048

  

16-Nov-2020

  

D1280-12US

FACS/GIGAMATRIX

  

US

    

Granted

    

09/848,083

  

6,602,675

  

03-May-2021

  

D1280-13US

FACS/GIGAMATRIX

  

US

    

Granted

    

09/098,206

  

6,174,673

  

16-Jun-2017

  

D1280-1US

FACS/GIGAMATRIX

  

US

    

Granted

    

10/157,653

  

6,866,824

  

14-Jun-2018

  

D1280-23US

FACS/GIGAMATRIX

  

US

    

Granted

    

09/444,112

  

6,972,183

  

16-Jun-2017

  

D1280-2US

FACS/GIGAMATRIX

  

US

    

Granted

    

09/687,219

  

6,794,127

  

16-Jun-2017

  

D1280-5US

GIGAMATRIX

  

US

    

Granted

    

29/162,224

  

D480814 S

  

14-Oct-2017

  

D1290-14US

GIGAMATRIX

  

US

    

Granted

    

10/095,906

  

6,918,738

  

03-Aug-2022

  

D1290-1US

GIGAMATRIX

  

US

    

Granted

    

10/084,552

  

7,019,827

  

07-Jan-2023

  

D1290-2US

GIGAMATRIX

  

US

    

Granted

    

10/103,977

  

6,798,520

  

08-Jul-2022

  

D1290-5US

GIGAMATRIX

  

US

    

Granted

    

10/084,026

  

6,764,818

  

09-Jan-2023

  

D1290-7US

GIGASEQUENCING

  

US

    

Granted

    

10/452,157

  

7,291,460

  

06-Feb-2025

  

D1631-1US

NORMALIZED

  

US

    

Granted

    

09/034,724

  

6,001,574

  

18-Jun-2016

  

D1270-1US

NORMALIZED

  

US

    

Granted

    

09/437,905

  

6,444,426

  

18-Jun-2016

  

D1270-2US

NORMALIZED

  

US

    

Pending

    

09/089,789

        

D1270-3US

NORMALIZED

  

JP

    

Granted

    

10-503387

  

4227196

     

D1270JP

SHUFFLING

  

CA

    

Granted

    

2,308,292

  

2,308,292

  

23-Oct-2018

  

D1220-1CA

SHUFFLING

  

US

    

Granted

    

08/962,504

  

6,489,145

  

09-Jul-2016

  

D1220-1US

SHUFFLING

  

US

    

Granted

    

09/376,727

  

6,440,668

     

D1220-3US

SHUFFLING

  

AU

    

Granted

    

36626/97

  

724521

  

09-Jul-2017

  

D1220AU

SHUFFLING

  

US

    

Granted

    

08/677,112

  

5,965,408

  

09-Jul-2016

  

D1220US

Tailored Multi-Site Combinatorial Assembly

  

AU

                  

D2410-01AU

Tailored Multi-Site Combinatorial Assembly

  

BR

                  

D2410-01BR

Tailored Multi-Site Combinatorial Assembly

  

CA

                  

D2410-01CA

Tailored Multi-Site Combinatorial Assembly

  

CN

                  

D2410-01CN

Tailored Multi-Site Combinatorial Assembly

  

EA

                  

D2410-01EA

Tailored Multi-Site Combinatorial Assembly

  

EP

                  

D2410-01EP

Tailored Multi-Site Combinatorial Assembly

  

ID

                  

D2410-01ID

Tailored Multi-Site Combinatorial Assembly

  

IL

                  

D2410-01IL



--------------------------------------------------------------------------------

 

Tailored Multi-Site Combinatorial Assembly

  

IN

       

4447/KOLNP/2009

             

D2410-01IN

  

Tailored Multi-Site Combinatorial Assembly

  

JP

                 D2410-01JP   

Tailored Multi-Site Combinatorial Assembly

  

KR

                

D2410-01KR

  

Tailored Multi-Site Combinatorial Assembly

  

MX

                

D2410-01MX

  

Tailored Multi-Site Combinatorial Assembly

  

MY

                

D2410-01MY

  

Tailored Multi-Site Combinatorial Assembly

  

US

       

12/671,231

             

D2410-01N

  

Tailored Multi-Site Combinatorial Assembly

  

NZ

                

D2410-01NZ

  

Tailored Multi-Site Combinatorial Assembly

  

PH

       

1-2010-500189

             

D2410-01PH

  

Tailored Multi-Site Combinatorial Assembly

  

WO

  

Published

    

PCT/US08/071771

             

D2410-01WO

  

Tailored Multi-Site Combinatorial Assembly

  

ZA

  

Unfiled

             

D2410-01ZA

  

UNCULTURED

  

AU

  

Granted

    

69582/00

       

767618

       

17-Jul-2016

       

D1200-1AU

  

UNCULTURED

  

US

  

Granted

    

08/983,367

       

6,168,919

       

30-Sep-2018

       

D1200-1US

  

UNCULTURED

  

US

  

Granted

    

09/467,740

       

6,656,677

       

18-Jul-2015

       

D1200-2US

  

UNCULTURED

  

US

  

Granted

    

09/861,267

       

6,566,050

       

18-Jul-2015

       

D1200-4US

  

UNCULTURED

  

CA

  

Published

    

2,227,342

          

14-Dec-2006

       

D1200CA

  

UNCULTURED

  

CH

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200CH

  

UNCULTURED

  

DE

  

Granted

    

96925351.7

       

69636721.1

       

17-Jul-2016

       

D1200DE

  

UNCULTURED

  

DK

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200DK

  

UNCULTURED

  

EP

  

Published

    

06009151.9

             

D1200EPD1

  

UNCULTURED

  

ES

  

Granted

    

96925351.7

       

ES 0839185

       

17-Jul-2016

       

D1200ES

  

UNCULTURED

  

FI

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200FI

  

UNCULTURED

  

FR

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200FR

  

UNCULTURED

  

GB

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200GB

  

UNCULTURED

  

IE

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200IE

  

UNCULTURED

  

IT

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200IT

  

UNCULTURED

  

NL

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200NL

  

UNCULTURED

  

SE

  

Granted

    

96925351.7

       

EP 0839185

       

17-Jul-2016

       

D1200SE

  

UNCULTURED

  

US

  

Granted

    

08/503,606

       

6,004,788

       

18-Jul-2015

       

D1200US

  



--------------------------------------------------------------------------------

 

UNCULTURED

  

US

    

Granted

    

08/988,224

    

6,280,926

    

18-Jul-2015

    

D1260-1US

UNCULTURED

  

US

    

Granted

    

09/407,525

    

6,849,395

    

09-Sep-2015

    

D1260-2US

UNCULTURED

  

US

    

Granted

    

09/713,176

    

6,528,249

    

18-Jul-2015

    

D1260-5US

UNCULTURED

  

US

    

Granted

    

09/875,412

    

6,677,115

    

18-Jul-2015

    

D1260-6US

UNCULTURED

  

US

    

Granted

    

08/657,409

    

5,958,672

    

18-Jul-2015

    

D1260US

WHOLE CELL

  

US

    

Granted

    

09/677,584

    

7,033,781

    

29-Sep-2019

    

D1510-1US



--------------------------------------------------------------------------------

 

Schedule 3(a)

Specialty Industrial Processes Markets

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 3(c)

Competitors of the Enzyme Business

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

*** Confidential Treatment Requested